

CNX RESOURCES CORPORATION
EXECUTIVE ANNUAL INCENTIVE PLAN
(As Amended and Restated Effective January 26, 2018)


1.
Purpose of the Plan

The purpose of the CNX Resources Corporation Executive Annual Incentive Plan (As
Amended and Restated Effective January 26, 2018) (the "Plan") is to advance the
interests of the Company and its shareholders by providing incentives to
officers and certain other key employees with significant responsibility for
achieving performance goals critical to the success and growth of the Company.
The Plan is designed to: (i) promote the attainment of the Company's significant
business objectives; (ii) encourage and reward management teamwork across the
entire Company; and (iii) assist in the attraction and retention of employees
vital to the Company's long-term success.
2.
Definitions

For the purpose of the Plan, the following definitions shall apply:
(a)    “162(m) Participant” means an eligible individual who the Committee has
determined is likely to be or become a “covered employee” within the meaning of
Section 162(m) with respect to an award of compensation made under the Plan that
was intended to qualify as Performance-Based Compensation.
(b)     "Board" means the Board of Directors of the Company.
(c)    "Code" means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.
(d)    "Committee" means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan. For
remuneration that was granted pursuant to a written binding contract that was in
effect on November 2, 2017, the Committee must be comprised solely of two or
more "outside directors" (as defined under Section 162(m).
(e)    "Company" means CNX Resources Corporation and any subsidiary entity or
affiliate thereof, including subsidiaries or affiliates which become such after
adoption of the Plan.
(f)    "Forfeit," "Forfeiture," "Forfeited" means the loss by a Participant of
any and all rights to an award granted under the Plan, including the loss of any
payment of compensation by the Company under the Plan or any award granted
thereunder.
(g)    "Participant" means any person: (1) who satisfies the eligibility
requirements set forth in Paragraph 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.
(h)    “Performance-Based Compensation” means compensation that was granted
under the Plan that was intended to qualify as “performance-based compensation”
within the meaning of Section 162(m). (Effective for tax years after 2017, the
performance-based compensation exception under Section 162(m) was repealed, and,
thereafter, no further Performance-Based Compensation shall be awarded under the
Plan; provided, however that notwithstanding such repeal, the performance-based
compensation exception under Section 162(m) is subject to a transition rule for
remuneration that is payable pursuant to a written binding contract that was in
effect on November 2, 2017 and is not materially modified thereafter. For the
avoidance of doubt, it is the intent of the Company to preserve
Performance-Based Compensation that is and/or may be payable under this Plan to
the maximum extent permissible by law.)
(i)    "Performance Measures" means any criteria determined by the Committee (in
its discretion) to be applicable to a Participant, either individually,
alternatively or in any combination, and subject to such modifications or
variations as specified by the Committee, applied to either the Company as a
whole or to a business unit or subsidiary entity thereof, either individually,
alternatively or in any combination, and measured over a period of time
including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years' results or to a designated comparison group, in each case as specified by
the Committee.
j)    "Performance Period" means, in relation to any award, the calendar year or
other fiscal period within the calendar year for which a Participant's
performance is being calculated, with each such period constituting a separate
Performance Period.
(k)    "Retirement" means retirement of an employee as determined and authorized
by the Committee.
(l)    “Section 162(m)” means Section 162(m) of the Code and the regulations and
other binding guidance promulgated thereunder.
(m)    “Stockholder Approved Performance Measures” means Performance Measures
that are based upon measurements with respect to any of the following: cash
flow; cash flow from operations; earnings (including, but not limited to,
earnings before interest, taxes, depreciation, and amortization or some
variation thereof); earnings per share, diluted or basic; earnings per share
from continuing operations; net asset turnover; inventory turnover; capital
expenditures; debt; debt reduction; working capital; return on investment;
return on sales; return on invested capital; net or gross sales; market share;
equity ratios; economic value added; cost of capital; assets or change in
assets; expenses; expense reduction levels; productivity; delivery performance;
safety record and/or performance; environmental record and/or performance; mine
closures; stock price; interest-sensitivity gap levels; return on equity or
capital employed; total or relative increases to stockholder return; return on
capital; return on assets or net assets; revenue; income or net income;
operating income or net operating income; operating income adjusted for
management fees and depreciation, and amortization; operating profit or net
operating profit; gross margin, operating margin or profit margin; amount of oil
and gas reserves; oil and gas reserve additions; oil and gas reserve replacement
ratios; costs of finding oil and gas reserves; daily natural gas and/or oil
production; charge-offs; non-performing assets; asset sale targets; asset
quality levels; value of assets; employee retention/attrition rates;
investments; regulatory compliance; satisfactory internal or external audits;
improvement of financial ratings; value creation; achievement of balance sheet
or income statement objectives; and completion of acquisitions, business
expansion, product diversification, new or expanded market penetration and other
non-financial operating and management performance objectives.
Prior to the repeal of the exception relating to Performance-Based Compensation
under Section 162(m), Performance Measures for Performance-Based Compensation
were based upon Stockholder Approved Performance Measures in order to comply
with the requirements of the qualified performance-based compensation exception
under Section 162(m). For the avoidance of doubt, awards for non-162(m)
Participants and awards established after January 1, 2018 may be based on
Performance Measures that are Stockholder Approved Performance Measures.
To the extent consistent with Section 162(m), the Committee may determine that
certain adjustments to Performance-Based Compensation shall apply, in whole or
in part, in such manner as specified by the Committee, to include or exclude the
effect of events that occur during a Performance Period, including the
following: the impairment of tangible or intangible assets; asset write-downs;
litigation or claim judgments or settlements; acquisitions or divestitures;
gains/losses on the sale of assets; foreign exchange gains and/or losses;
expenses relating to stock offerings and stock repurchases; the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; business combinations, reorganizations and/or
restructuring programs, including, but not limited to, reductions in force and
early retirement incentives; currency fluctuations; and any unusual, infrequent
or non-recurring items, including, but not limited to, such items described in
management's discussion and analysis of financial condition and results of
operations or the financial statements and/or notes thereto appearing in the
Company's annual report for the applicable period. (j)    "Section 409A" shall
mean Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder.
(l)    "Total and Permanent Disability" means: (1) if the Participant is insured
under a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.
3.
Administration of the Plan

(a)    The management of the Plan shall be vested in the Committee; provided,
however, that all acts and authority of the Committee pursuant to this Plan
shall be subject to the provisions of the Committee's Charter, as amended from
time to time, and such other authority as may be delegated to the Committee by
the Board. The Committee may, other than with respect to Performance-Based
Compensation, delegate such of its powers and authority under the Plan to the
Company's officers as it deems necessary or appropriate. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such officers as it relates to those aspects of the Plan that have
been delegated.
(b)    Subject to the terms of the Plan, the Committee shall, among other
things, have full authority and discretion to determine eligibility for
participation in the Plan, make awards under the Plan, establish the terms and
conditions of such awards (including the Performance Goal(s) and Performance
Measure(s) to be utilized) and determine whether the Performance Goals
applicable to any Performance Measures for any awards have been achieved. The
Committee's determinations under the Plan need not be uniform among all
Participants, or classes or categories of Participants, and may be applied to
such Participants, or classes or categories of Participants, as the Committee,
in its sole and absolute discretion, considers necessary, appropriate or
desirable. The Committee is authorized to interpret the Plan, to adopt
administrative rules, regulations, and guidelines for the Plan, and may correct
any defect, supply any omission or reconcile any inconsistency or conflict in
the Plan or in any award. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.
(c)    Notwithstanding any provision of the Plan to the contrary, if an award
under this Plan is intended to qualify as Performance-Based Compensation and a
provision of this Plan would prevent such award from so qualifying, such
provision shall be administered, interpreted and construed to carry out such
intention (or disregarded to the extent such provision cannot be so
administered, interpreted or construed).
(d)    The benefits provided under the Plan are intended to be excepted from
coverage under Section 409A and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding any provision of the Plan to the
contrary, (a) if any benefit provided under this Plan is subject to the
provisions of Section 409A (and not excepted therefrom), the provisions of the
Plan shall be administered, interpreted and construed in a manner necessary to
comply with Section 409A (or disregarded to the extent such provision cannot be
so administered, interpreted, or construed), and (b) the Company shall be
permitted at any time to make any amendment necessary or desirable to further
the intent that the Plan be excepted from coverage under Section 409A or to
comply with Section 409A (which amendment may be retroactive to the extent
permitted by Section 409A and may be made by the Company without the consent of
the Participant).
4.
Participation in the Plan

Officers and key employees of the Company, as determined by the Committee, shall
be eligible to participate in the Plan. No employee shall have the right to
participate in the Plan automatically, and participation in the Plan in any one
Performance Period does not entitle an individual to participate in future
Performance Periods.
5.
Incentive Compensation Awards

(a)    The Committee may, in its discretion, from time to time make awards to
executives and other key employees of the Company or a subsidiary of the
Company. The amount of a Participant's award may be based on a percentage of
such Participant's salary or such other methods as may be established by the
Committee. Each award shall be communicated to the Participant, and shall
specify, among other things, the terms and conditions of the award and the
Performance Measure to be achieved. The maximum amount that may be paid under
the Plan to a Participant for any calendar year for any Performance-Based
Compensation shall not exceed USD $6,000,000.
(b)    
The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
Performance Measures by the Company, business unit or Participant. Furthermore
and notwithstanding any provision of this Plan to the contrary, the Committee,
in its sole discretion, may increase or reduce the amount of any award to a
Participant if it concludes that such increase or reduction is necessary or
appropriate based upon: (i) an evaluation of such Participant's performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company's industry; (iii) the Company's financial
results and conditions; or (iv) such other factors or conditions that the
Committee deems relevant. Notwithstanding any provision of this Plan to the
contrary, the Committee shall not use its discretionary authority to increase
any award to the extent prohibited under Section 162(m).
6.
Determination and Payment of Individual Incentive Awards

(a)    After the end of the Performance Period and prior to March 15 of the
calendar year immediately following the end of the Performance Period (the
“Payment Date”), the Committee shall determine and certify in writing the extent
to which the applicable Performance Measures for each Participant for the period
have been achieved and the resulting amount of the award (if any) payable to
each Participant, including any application of the Committee’s discretionary
authority described herein. For purposes of this provision, and for so long as
the Code permits, the approved minutes of the Committee meeting in which the
certification is made may be treated as written certification.
(b)    Unless otherwise determined by the Committee, Participants who have
terminated employment with the Company prior to the actual payment of an award
for any reason (including but not limited to death, Retirement or Total and
Permanent Disability), shall Forfeit any and all rights to payment under any
awards then outstanding under the terms of the Plan and shall not be entitled to
any cash payment for such period. If a Participant's employment with the Company
should terminate during a Performance Period and the Committee determines that
the award is not Forfeited, the Participant's award shall be prorated to reflect
the period of service during the Performance Period prior to his/her
termination, death, Retirement or Total and Permanent Disability, and shall be
paid either to the Participant or, as appropriate, the Participant's estate,
subject to the Committee's certification that the applicable Performance
Measures and other material terms have been met.
7.
Amendment or Termination

(a)    While the Company intends that the Plan shall continue in force from year
to year, the Committee reserves the right to amend, modify, suspend or terminate
the Plan, in whole or in part, at any time; provided, however, that no such
modification, amendment, suspension or termination shall, without the consent of
the Participant, materially adversely affect the rights of such Participant to
any payment that has been determined by the Committee to be due and owing, after
its right to exercise any discretion permitted hereunder, to the Participant
under the Plan but not yet paid. Any and all actions permitted under this
Paragraph 7 may be authorized and performed by the Committee in its sole and
absolute discretion.
(b)    Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Committee may at any time (without the consent of the Participant)
modify, amend, suspend or terminate any or all of the provisions of the Plan to
the extent necessary to conform the provisions of the Plan with Section 409A or
Section 162(m), regardless of whether such modification, amendment, suspension
or termination of the Plan shall adversely affect the rights of a Participant
under the Plan. Notwithstanding, (i) Section 409A may impose upon the
Participant certain taxes or other charges for which the Participant is and
shall remain solely responsible, and nothing contained in this Plan shall be
construed to obligate the Company for such taxes or other charges, and (ii) in
no event shall the Committee or Board (or any member thereof), or the Company
(or its employees, officers, directors or affiliates) have any liability to any
Participant (or any other person) due to the failure of the Plan to satisfy the
requirements of Section 409A or any other applicable law.
8.
Rights Not Transferable

A Participant's rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant's death, to the Participant's
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.
9.
Funding/Payment

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. If any earned Award
is not paid by the Payment Date due to administrative impracticability, such
earned Award will be paid, without earnings, as soon as administratively
practicable thereafter.
10.
Withholdings

The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant's participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.
11.
No Employment or Service Rights

Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment with the Company (or any of its affiliates) nor
shall the Plan interfere in any way with the right of the Company (or any of its
affiliates) to at any time reassign the Participant to a different job, change
the compensation of the Participant or terminate the Participant's employment
for any reason.
12.
Other Compensation Plans

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company).
13.
Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.
14.
Clawback

Notwithstanding any other provisions in this Plan, any award granted hereunder
which is or becomes subject to recovery under any Company policy, as may be
amended from time to time, any successor policy or otherwise, including as
required by law, regulation or stock exchange listing requirement, as may be in
effect from time to time, shall be subject to such deductions, recoupment, and
clawback as may be required to be made pursuant to such Company policy. By
accepting awards under the Plan, Participants agree and acknowledge that they
are obligated to cooperate with, and provide any and all assistance necessary
to, the Company to recover or recoup any award or amount paid under the Plan
subject to clawback pursuant to such law, government regulation, stock exchange
listing requirement or Company policy. Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any award or amounts paid under the
Plan from a Participant’s accounts, or pending or future compensation or awards.
15.    Effective Date
The Plan, as amended and restated, became effective on January __, 2018.
Notwithstanding the foregoing or anything else contained herein to the contrary,
with respect to any compensation to be paid under the Plan with respect to the
2017 Performance Period, all terms and conditions of any such payment shall be
governed by the terms and conditions of the Plan and any underlying documents
that combined to constitute that applicable the written binding contract
relating to such compensation that was in effect on November 2, 2017 and, as a
result, and, for the avoidance of doubt, none of the changes made pursuant to
this amendment and restatement of the Plan shall result in the material
modification of the remuneration payable under any such contract.





